DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     JOSE MANUEL DE BARROS,
                            Appellant,

                                      v.

         PEMBROKE PINES POLICE DEPARTMENT, ET AL.,
                         Appellee.

                               No. 4D21-296

                                [July 8, 2021]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Marina Garcia-Wood, Judge; L.T. Case
No. RPO-XX-XXXXXXX.

   Fairuze Sofia of The Sofia Law Firm, Fort Lauderdale, for appellant.

  Shana H. Bridgeman of Goren, Cherof, Doody & Ezrol, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.